Per Curiam:
The order appealed from is modified by directing the following issues to be submitted to the jury: (1) Were the defendants as directors of the Grove Hill Realty Company negligent in the management of the business of the corporation, as alleged in the complaint? (2) If so, what damages, if any, did said corporation sustain by reason of such negligence? And, as so modified, the order should be affirmed, without costs. Present—Ingraham, P. J., McLaughlin, Laughlin, Clarke and Scott, JJ. Order modified as stated in opinion, and as modified affirmed, without costs. Order to be settled on notice.